--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.5

FORM OF SUBSIDIARY GUARANTY


This Subsidiary Guaranty (the “Guaranty”) is made and entered into on  , 20__,
by and between _____________________, a ______________ [corporation] with its
principal place of business located at ______________________ (the “Guarantor”),
and VICTORY ENERGY CORPORATION and its endorsees, transferees, successors and
assigns (collectively, the “Lender”).


BACKGROUND


On February 26, 2015, the Lender entered into a Pre Merger Loan and Funding
Agreement (the “Loan Agreement”) with Lucas Energy, Inc. (the “Debtor”) pursuant
to which the Lender agreed to loan up to $2,000,000.00 to Debtor, as evidenced
by Debtor’s Secured Delayed Draw Term Note to the Lender dated February 26, 2015
(the “Note”).  Capitalized terms used and not otherwise defined herein have the
meanings set forth in the Note or the Loan Agreement.


The Guarantor is a newly-formed, wholly-owned subsidiary of Debtor.  As such,
Debtor or the Guarantor is required to enter into certain agreements (including
this Guaranty) with the Lender pursuant to Section 4(h) of the Loan Agreement.


AGREEMENT


NOW, THEREFORE, in consideration of their respective promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties, the parties hereby agree as follows:


1.           Guaranty.     The Guarantor hereby unconditionally, absolutely and
irrevocably guarantees and promises to pay to the Lender, on demand and without
offset, in lawful money of the United States, any and all present or future
indebtedness and/or obligations of Debtor owing to the Lender under the Closing
Documents and any amendments thereto, including, but not limited to, the
repayment to the Lender of all sums which are presently due and owing or which
may in the future become due and owing by Debtor under the Note or otherwise
(the “Guarantied Obligations”).  The Guarantied Obligations shall be interpreted
in the most comprehensive sense and shall include, without limitation, any and
all advances, debts, obligations, and liabilities of Debtor, heretofore, now, or
hereafter made, incurred, or created, whether voluntarily or involuntarily
(including, without limitation, any and all attorneys’ fees, costs, premiums,
charges, and/or interest owed by Debtor to the Lender, arising under or in
connection with the Closing Documents), whether due or not due, absolute or
contingent, liquidated or unliquidated, determined or undetermined, whether
Debtor may be liable individually or jointly with others, whether recovery upon
such indebtedness may be or hereafter becomes barred by any statute of
limitations or whether such indebtedness may be or hereafter become otherwise
unenforceable, and includes Debtor's prompt, full and faithful performance,
observance and discharge of each and every term, condition, agreement,
representation, warranty, undertaking and provision to be performed by Debtor
under the Closing Documents.  The Guarantor hereby acknowledges that it is a
wholly-owned subsidiary of the Debtor and that the Guarantor derives benefit
from the financial accommodations provided by the Lender  to Debtor arising
under the Closing Documents.
 

 
1

--------------------------------------------------------------------------------

 


2.           Irrevocability.
 
(a)            This Guaranty shall be and remain effective as long as any of the
Guarantied Obligations remains unpaid or unperformed, and, prior to full and
final payment and performance of the Guarantied Obligations, this Guaranty shall
be irrevocable and any attempt by the Guarantor to terminate Guarantor's
liability hereunder other than by full and final payment and performance of the
Guarantied Obligations shall be of no force or effect.
 
(b)           This Guaranty shall continue in full force and effect until the
Guarantied Obligations are fully paid, performed and discharged.  The Guarantied
Obligations shall not be considered fully paid, performed and discharged unless
and until all payments by Debtor to the Lender are no longer subject to any
right on the part of any individual or entity whomsoever, including, but not
limited to, Debtor, Debtor as a debtor-in-possession, and/or any trustee in
bankruptcy, to set aside such payments or seek to recoup the amount of such
payments, or any part thereof.  The foregoing shall include, by way of example
and not by way of limitation, all rights to recover preferences voidable under
Title 11 of the United States Code.  In the event that any such payments by
Debtor to the Lender are set aside after the making thereof, in whole or in
part, or settled without litigation, to the extent of such settlement, all of
which is within the Lender's discretion, the Guarantor shall be liable for the
full amount the Lender is required to repay, plus costs, interest, attorneys'
fees and any and all other expenses which the Lender reasonably paid or incurred
in connection therewith.
 
3.           Primarily Liable.
 
(a)           The Guarantor agrees that it is directly and primarily liable to
the Lender, that the Guarantied Obligations hereunder are independent of the
obligations of Debtor, or of any other guarantor, and that a separate action or
actions may be brought and prosecuted against the Guarantor, whether action is
brought against Debtor or any other guarantor or whether Debtor or any other
guarantor is joined in any such action or actions.  The Guarantor agrees that
any releases which may be given by the Lender to Debtor or any other guarantor
or endorser shall not release the Guarantor from this Guaranty.
 
(b)           As a condition to payment or performance by the Guarantor under
this Guaranty, the Lender shall not be required to, and the Guarantor hereby
waives any and all rights to require the Lender to: (i) prosecute or seek to
enforce any remedies against Debtor or any other individual or entity liable to
the Lender on account of the Guarantied Obligations and/or (ii) require the
Lender to seek to enforce or resort to any remedies with respect to any security
interests, liens or encumbrances granted to the Lender by Debtor or any other
individual or entity on account of the Guarantied Obligations.
 
4.           Acceleration.  In the event that any bankruptcy, insolvency,
receivership or similar proceeding is instituted by or against the Guarantor
and/or Debtor or in the event that either the Guarantor or Debtor becomes
insolvent, makes an assignment for the benefit of creditors, or attempts to
effect a composition with creditors, or upon any default of Guarantor’s
obligations hereunder, then, at the Lender’s election, without notice or demand,
the obligations of the Guarantor created hereunder shall become due, payable and
enforceable against the Guarantor whether or not the Guarantied Obligations are
then due and payable.
 

 
2

--------------------------------------------------------------------------------

 
 
5.           Non-Impairment.  The Guarantor also agrees that this Guaranty shall
not be impaired by any waiver, modification, supplement, extension, accord and
satisfaction, amendment or termination of any contract or agreement (or any
portion thereof) to which the Lender and Debtor may hereafter agree, nor by any
modification, release, or other alteration of any of the Guarantied Obligations
or of any security therefor, nor by any agreements or arrangements whatsoever
with Debtor or anyone else.
 
6.           Altering the Guarantied Obligations.  The Guarantor hereby
authorizes the Lender, without notice or demand and without affecting its
liability hereunder, from time to time to:
 
(a)           renew, compromise, extend, accelerate, amend, waive or otherwise
change the time for payment or any of the other provisions of any of the
Guarantied Obligations, or any part thereof, including, without limitation,
increasing or decreasing the rate of interest thereof;
 
(b)           take and hold security for the payment of the Guarantied
Obligations, and exchange, enforce, waive, and release any such security;
 
(c)           apply such security and direct the order or manner of sale thereof
as the Lender in its discretion may determine;
 
(d)           release or substitute any one or more endorser(s) or guarantor(s);
and
 
(e)           assign, without notice, this Guaranty in whole or in part and/or
the Lender's rights hereunder to anyone at any time.
 
The Guarantor agrees that the Lender may do any or all of the foregoing in such
manner, upon such terms, and at such times as the Lender, in its discretion, may
deem advisable, without, in any way or respect, impairing, affecting, reducing
or releasing the Guarantor from its obligations hereunder and the Guarantor
hereby consents to each and all of the foregoing acts, events and/or
occurrences.


7.           Waivers.
 
(a)           The Guarantor hereby waives any right to assert against the Lender
any defense (legal or equitable), set-off, counter-claim, and/or claim which the
Guarantor may now or at any time hereafter have against Debtor and/or any other
individual or entity liable to the Lender in any way or manner, except the
defense of discharge by payment in full.
 
(b)           The Guarantor hereby waives all defenses, counterclaims and
off-sets of any kind or nature, arising directly or indirectly from the present
or future lack of perfection, sufficiency, validity and/or enforceability of any
of the Closing Documents.
 

 
3

--------------------------------------------------------------------------------

 


(c)           The Guarantor hereby waives any right of subrogation the Guarantor
has or may have as against Debtor with respect to the Guarantied
Obligations.  In addition, the Guarantor hereby waives any right to proceed
against Debtor, now or hereafter, for contribution, indemnity, reimbursement,
and any other suretyship rights and claims, whether direct or indirect,
liquidated or contingent, whether arising under express or implied contract or
by operation of law, which the Guarantor may now have or hereafter have as
against Debtor with respect to the Guarantied Obligations.  The Guarantor also
hereby waives any right to recourse to, or with respect to, any asset of
Debtor.  The Guarantor agrees that in light of the immediately foregoing
waivers, the execution of this Guaranty shall not be deemed to make the
Guarantor a “creditor” of Debtor, and that for purposes of Sections 547 and 550
of the United States Bankruptcy Code (11 U.S.C. Sections 547, 550), the
Guarantor shall not be deemed a “creditor” of Debtor.
 
(d)           The Guarantor hereby waives all presentments, demands for
performance, notices of non-performance, protests, notices of protest, notices
of dishonor, notices of default, notice of acceptance of this Guaranty, and
notices of the existence, creation, or incurring of new or additional
indebtedness, and all other notices or formalities to which the Guarantor may be
entitled.
 
(e)           The Guarantor also waives all rights and defenses that the
Guarantor may have because the Guarantied Obligations are now or hereafter
secured by real property.  This means, among other things: (i) the Lender may
collect from the Guarantor without first foreclosing on any real or personal
property collateral pledged by Debtor and (ii) if the Lender forecloses on any
real property collateral pledged by Debtor, (A) the amount of the debt may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price and (B) the
Lender may collect from the Guarantor even if the Lender, by foreclosing on the
real property collateral, has destroyed any right the Guarantor may have to
collect from Debtor.  This is an unconditional and irrevocable waiver of any
rights and defenses the Guarantor may have because Debtor’s debt is or may
hereafter be secured by real property.
 
(f)           The Guarantor waives all rights and defenses arising out of an
election of remedies by the Lender, even though that election of remedies, such
as non-judicial foreclosure with respect to security for the Guarantied
Obligations, has destroyed Guarantor's rights of subrogation and reimbursement
against the principal by the operation of applicable law or otherwise.
 
(g)           The Guarantor waives any right to claim that the Lender has failed
to proceed in a commercially reasonable manner in connection with the Lender’s
foreclosure upon any security pledged by Debtor.
 
(h)           WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER
PROVISION SET FORTH IN THIS GUARANTY, THE GUARANTOR HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY LAW, ANY AND ALL BENEFITS OR DEFENSES ARISING
DIRECTLY OR INDIRECTLY UNDER ANY APPLICABLE STATE LAW.
 

 
4

--------------------------------------------------------------------------------

 


8.           Subordination.  Any and all present and future debts and
obligations of Debtor to the Guarantor are hereby postponed in favor of and
subordinated to the full payment and performance of all present and future debts
and obligations of Debtor to the Lender.  All monies or other property of the
Guarantor at any time in the Lender's possession may be held by the Lender as
security for any and all obligations of the Guarantor to the Lender no matter
how or when arising, whether absolute or contingent, whether due or to become
due, and whether under this Guaranty or otherwise.  The Guarantor also agrees
that the Lender's books and records showing the account between the Lender and
Debtor shall be admissible in any action or proceeding and shall be binding upon
the Guarantor for the purpose of establishing the terms set forth therein and
shall constitute prima facie proof thereof.
 
9.           Debtor’s Financial Condition.  The Guarantor is presently informed
of the financial condition of Debtor and of all other circumstances which a
reasonable inquiry would reveal and which bear upon the risk of nonpayment of
the Guarantied Obligations.  The Guarantor hereby covenants that it will
continue to keep itself informed of Debtor's financial condition, the status of
other guarantors, if any, and of all other circumstances which bear upon the
risk of nonpayment.  Absent a written request for such information by the
Guarantor to the Lender, the Guarantor hereby waives its right, if any, to
require the Lender to disclose to it any information which the Lender may now or
hereafter acquire concerning such condition or circumstances including, but not
limited to, the release of or revocation by any other guarantor.
 
10.         Miscellaneous.
 
(a)           Each of the rights, powers and remedies of the Lender provided in
this Guaranty or now or hereafter existing at law or in equity shall be
cumulative and concurrent, and the exercise by the Lender of any one or more of
such rights, powers or remedies shall not preclude the Lender’s simultaneous or
later exercise of any or all such other rights, powers, or remedies.  No failure
or delay on the part of the Lender to exercise any right, power or remedy shall
operate as a waiver thereof, and no notice or demand which may be given or made
upon the Guarantor by the Lender shall limit or impair the Lender’s right to
take any action or to exercise any right, power or remedy without notice or
demand.
 
(b)           This Guaranty shall continue and remain in full force and effect
until the Guarantied Obligations, together with all accrued interest and costs
of collection, have been paid in full and satisfied.
 
(c)           This Guaranty contains the entire understanding of the parties
with respect to its subject matter and supersedes all prior agreements,
negotiations and understandings, written or oral, with respect to such subject
matter.  No provision of this Guaranty shall be waived or amended other than by
an instrument in writing signed by the party to be charged with enforcement.
 
(d)           This Guaranty shall be deemed to have been made in the state of
Texas and the validity of this Guaranty, its construction, interpretation and
enforcement, and the rights of the Guarantor and the Lender and concerning any
collateral securing this Guaranty, shall be determined under, governed by and
construed in accordance with the laws of the state of Texas.  The Guarantor
agrees that all actions or proceedings arising in connection with this Guaranty
shall be tried and litigated only in the state and federal courts located in
Harris County, Texas.  The Guarantor waives any right it may have to assert the
doctrine of forumnonconveniens or to object to such venue and hereby consents to
any court ordered relief.
 

 
5

--------------------------------------------------------------------------------

 


(e)           This Guaranty may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement.
 
(f)           Any notices required or permitted to be given under the terms of
this Agreement shall be in writing and sent by U. S. Mail or delivered
personally or by overnight courier or via facsimile or e-mail (if via facsimile
or e-mail, to be followed within one (1) business day by an original of the
notice document via overnight  courier) and shall be effective (i) five (5)
business days after being placed in the mail, if sent by registered mail, return
receipt requested, (ii) upon receipt, if delivered personally, (iii) upon
delivery by facsimile or e-mail (if received between 8:00 a.m. and 5:00 p.m.
PST; otherwise delivery shall be considered effective the following business
day) or (iv) one (1) business day after delivery to a courier service for
overnight delivery, in each case properly addressed to the party to receive the
same. The addresses for such communications shall be as set forth on the
signature pages to this Agreement.  Each party shall provide written notice to
the other party of any change in address.
 
(g)           The headings of this Guaranty are for convenience of reference and
shall not form a part of, or affect the interpretation of this Guaranty.  No
uncertainty or ambiguity herein shall be construed or resolved against the
Guarantor or the Lender, whether under any rule of construction or
otherwise.  This Guaranty shall be construed and interpreted according to the
ordinary meaning of the words used so as to fairly accomplish the purposes and
intentions of the parties.
 
(h)           If any provision of this Guaranty shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Guaranty in that
jurisdiction or the validity or enforceability of any provision of this Guaranty
in any other jurisdiction.
 
(i)           No party shall assign this Guaranty or any rights or obligations
hereunder without the prior written consent of the other parties hereto;
provided, however, the Lender may assign some or all of its rights and
obligations hereunder to any assignee of all or any part of the Note in
accordance with the terms of the Loan Agreement.
 
(j)           This Guaranty is intended for the benefit of the parties hereto
and their respective successors and permitted assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other individual or
entity.
 
(k)           Each party shall do and perform, or cause to be done and
performed, at its expense (subject to any contrary provision in the Loan
Agreement), all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Guaranty and the consummation of the transactions contemplated
hereby.
 

 
6

--------------------------------------------------------------------------------

 


(l)           If either party to this Guaranty shall bring any action for relief
against the other arising out of or in connection with this Guaranty, in
addition to all other remedies to which the prevailing party may be entitled,
the losing party shall be required to pay to the prevailing party a reasonable
sum for attorney's fees and costs actually incurred in bringing or defending
such action and/or enforcing any judgment granted therein, all of which shall be
deemed to have accrued upon the commencement of such action and shall be paid
whether or not such action is prosecuted to judgment.  Any judgment or order
entered in such action shall contain a specific provision providing for the
recovery of attorney's fees and costs actually incurred in enforcing such
judgment.  For the purposes of this paragraph, attorney's fees shall include,
without limitation, fees incurred with respect to the following:  (i)
post-judgment motions, (ii) contempt proceedings, (iii) garnishment, levy and
debtor and third party examinations, (iv) discovery, (v) bankruptcy litigation
and (vi) any appellate proceedings.
 
(m)           THE PARTIES EACH WAIVE, TO THE EXTENT PERMITTED BY LAW, ANY RIGHT
TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY.
 

 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be duly
executed by their respective authorized persons on the date first written above.



 
The Guarantor:
           
[NAME OF SUBSIDIARY]
                   
By:
       
Name:
     
Title:
           
The Lender:
           
VICTORY ENERGY CORPORATION
           
By:
       
Name:
     
Title:
 


 
 
 
 8

--------------------------------------------------------------------------------